Exhibit 10.5

 

SECOND AMENDMENT TO LEASE

(1821 East Dyer Road)

 

THIS SECOND AMENDMENT TO LEASE (“Second Amendment”) is made and entered into as
of the 5th day of November, 2003, by and between ARDEN REALTY LIMITED
PARTNERSHIP, a Maryland limited partnership (“Landlord”) and NEWPORT
CORPORATION, a Nevada corporation (“Tenant”).

 

RECITALS:

 

A.            Landlord and Tenant entered into that certain Standard Form Office
Lease dated as of November 1, 2000 (the “Original Lease”) as amended by that
certain First Amendment to Lease dated as of May 23, 2001 by and between
Landlord and Tenant (“First Amendment”), whereby Landlord leased to Tenant and
Tenant leased from Landlord certain office space located in that certain
building located and addressed at 1821 East Dyer Road, Santa Ana, California
(the “Building”). The Original Lease, as amended by the First Amendment, may be
referred to herein as the “Lease.”

 

B.            By this Second Amendment, Landlord and Tenant desire to reduce the
Existing Premises (as such term is defined in Section 1 below) and to otherwise
modify the Lease as provided herein.

 

C.            Unless otherwise defined herein, capitalized terms as used herein
shall have the same meanings as given thereto in the Original Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

AGREEMENT:

 

1.            The Existing Premises.  Landlord and Tenant hereby agree that
pursuant to the Lease, Landlord currently leases to Tenant and Tenant currently
leases from Landlord that certain office space in the Building containing a
total of 89,623 rentable square feet and comprised of that certain space known
as Suite 100 containing 65,255 rentable square feet located on the first (1st)
floor of the Building (“Suite 100”), plus that certain space known as Suite 225
containing 12,488 rentable square feet located on the second (2nd) floor of the
Building (“Suite 225”), both as outlined on Exhibit ”A” to the Original Lease,
plus that certain mezzanine space containing approximately 11,880 rentable
square feet located on the second (2nd) floor of the Building (“Mezzanine
Space”), as outlined on Exhibit “A” to the First Amendment. Collectively, Suite
100, Suite 225 and the Mezzanine Space are referred to as the “Existing
Premises.”

 

2.            Reduction of the Existing Premises.  Suite 100, the Mezzanine
Space, and a portion of Suite 225, all as outlined on the floor plan attached
hereto as Exhibit “A” and made a part hereof, may be referred to collectively
herein as the “Reduction Space.” Landlord and Tenant hereby stipulate that the
Reduction Space contains a total of 77,635 rentable square feet. Effective as of
the earlier of (i) the Commencement Date under the New Lease (as such term is
defined in Section 8 below) as reasonably determined by Landlord and (ii) April
1, 2004 (the “Reduction Commencement Date”), the Existing Premises shall be
decreased to exclude the Reduction Space and Tenant shall surrender and deliver
exclusive possession of the Reduction Space to Landlord in accordance with
Article 29 of the Original Lease. Landlord and Tenant hereby agree that such
deletion of the Reduction Space from the Existing Premises shall, effective as
of the Reduction Commencement Date, decrease the number of rentable square feet
leased by Tenant in the Building to a total of 11,988 rentable square feet (the
“Reduced Premises”). If Tenant fails to vacate and surrender and deliver
exclusive possession of the Reduction Space to Landlord on or before the
Reduction Commencement Date, the holdover provisions of the Lease shall apply.
Effective as of the Reduction Commencement Date, all references to the
“Premises” shall mean and refer to the Existing Premises as reduced by the
Reduction Space.



--------------------------------------------------------------------------------

3.            Access to the Existing Premises/Reduction Space.  Tenant hereby
acknowledges and agrees to provide Landlord or its designees access to the
Existing Premises from and after the date of mutual execution and delivery of
this Second Amendment by Landlord and Tenant and prior to the Reduction
Commencement Date to allow Landlord or its designees to construct certain
improvements in the Reduction Space as required under the New Lease. The
performance of such work by or on behalf of Landlord or its designees shall not
be deemed a constructive eviction, nor shall Tenant be entitled to any abatement
of rent in connection therewith; provided, however, in connection with any entry
to the Existing Premises by Landlord or its designees pursuant to Landlord’s
rights set forth in this Section 3, Landlord and its designees agree to use good
faith, commercially reasonable efforts to minimize any interference with
Tenant’s permitted business operations in the Existing Premises.

 

4.            Tenant’s Representations.  Tenant represents and warrants to
Landlord that (i) Tenant has not heretofore assigned or sublet all or any
portion of its interest in the Reduction Space; (ii) no other person, firm or
entity has any right, title or interest in the Reduction Space; and (iii) Tenant
has the full right, legal power and actual authority to enter into this Second
Amendment and to terminate the Lease as to the Reduction Space without the
consent of any person, firm or entity. Tenant further represents and warrants to
Landlord that as of the date hereof there are no, and as of the Reduction
Commencement Date there shall not be any, mechanics’ liens or other liens
encumbering all or any portion of the Reduction Space by virtue of any act or
omission on the part of Tenant, its predecessors, contractors, agents,
employees, successors or assigns.

 

5.            Monthly Basic Rental for the Reduced Premises.  Effective as of
the Reduction Commencement Date, Tenant shall pay in accordance with the
provisions of this Section 5, monthly Basic Rental for the Reduced Premises
only:

 

Period


--------------------------------------------------------------------------------

  Monthly Basic Rent


--------------------------------------------------------------------------------

  Monthly Basic Rent Per
Rentable Square Foot*


--------------------------------------------------------------------------------

Reduction Commencement
Date – 1/31/04   $ 12,707.28   $ 1.06 2/1/04-1/31/05   $ 13,066.92   $ 1.09
2/1/05-1/31/06   $ 13,546.44   $ 1.13

--------------------------------------------------------------------------------

* Calculated based upon the rentable square feet within that portion of the
Reduced Premises comprised of the remaining portion of Suite 225 only. In
addition, if the Reduction Commencement Date is not the first (1st) day of a
calendar month, the monthly Basic Rental for such partial month shall be
prorated based on the actual number of days in such month. All other payments or
adjustments required to be made under the terms of the Lease, as amended by this
Second Amendment with regard to the Reduced Premises, shall be prorated on the
same basis.

 

6.            Tenant’s Proportionate Share.  Notwithstanding anything to the
contrary in the Lease, commencing as of the Reduction Commencement Date and
continuing during the remainder of the Term, Tenant’s Proportionate Share of any
increase in Direct Costs shall be 9.44% (based upon a total of 126,941 rentable
square feet in the Building).

 

7.            Parking.  Notwithstanding anything to the contrary contained in
the lease, effective as of the Reduction Commencement Date and continuing
throughout the remainder of the Term, Tenant shall be entitled to use up to a
total of fifty (50) unreserved parking passes, plus an additional three (3)
reserved parking spaces (the location of such reserved parking spaces to be
designated by Landlord). Tenant’s rental and use of such unreserved passes and
reserved parking spaces shall be governed by the terms and conditions set forth
in Article 23 of the Original Lease, as amended.

 

8.            Condition.  The obligations of Landlord under this Second
Amendment are conditioned upon the following (collectively, the “Conditions”):
(i) the full execution and delivery of a new lease (“New Lease”) by and between
Landlord and a new tenant, whereby the new tenant shall lease the Reduction
Space upon terms satisfactory to Landlord in its sole, but good faith
discretion; and (ii) the satisfaction or waiver of any express conditions to the
effectiveness of the New Lease. In the event that the Conditions are not
satisfied on or before December 1, 2003, this Second Amendment shall, at
Landlord’s option upon written notice to Tenant, be null and void and of no
force or effect and the Lease shall continue in full force and effect with
Tenant.

 

2



--------------------------------------------------------------------------------

9.            Consideration to Landlord.  As additional consideration for
Landlord’s execution of this Second Amendment, Tenant shall pay to Landlord the
sum of Seven Hundred Thirty-Five Thousand and No/100 Dollars ($735,000.00) (the
“Reduction Fee”). The Reduction Fee shall be paid by Tenant in two (2) equal
installments of Three Hundred Sixty-Seven Thousand Five Hundred and No/100
Dollars ($367,500.00) as follows: (i) the first installment in the amount of
Three Hundred Sixty-Seven Thousand Five Hundred and No/100 Dollars ($367,500.00)
shall be paid by Tenant to Landlord concurrently with Tenant’s execution of this
Second Amendment in immediately available funds; and (b) the second installment
in the amount of Three Hundred Sixty-Seven Thousand Five Hundred and No/100
Dollars ($367,500.00) shall be paid to Landlord through funds made available
from a Letter of Credit to be provided by Tenant in favor of Landlord pursuant
to the further provisions of this Section 9.

 

In furtherance of clause (ii) of this Section 9, concurrently with Tenant’s
execution of this Second Amendment, Tenant shall deliver to Landlord an
unconditional, irrevocable, renewable and transferable letter of credit (“Letter
of Credit”) in favor of Landlord in a form attached hereto as Exhibit “B”,
issued by a bank reasonably satisfactory to Landlord with a branch located in
Southern California, in the principal amount of Three Hundred Sixty-Seven
Thousand Five Hundred and No/100 Dollars ($367,500.00) (“Stated Amount”), which
Stated Amount represents the second installment of the Reduction Fee required to
be paid by Tenant pursuant to the first grammatical paragraph of this Section 9
above. The Letter of Credit shall be held by Landlord in accordance with the
terms, provisions and conditions of this Section 9. Tenant shall pay all
expenses, points and/or fees incurred by Tenant in obtaining the Letter of
Credit. If the Letter of Credit delivered by Tenant is inconsistent with the
form attached hereto as Exhibit “B” (including, without limitation, the wrong
name or address for the Beneficiary), Landlord may so notify Tenant in writing,
in which case Tenant shall cause the Letter of Credit to be corrected within
five (5) business days after such notice. In no event shall the issuing bank
have total assets of less than One Billion Dollars and capital less than six
percent (6%) of its total assets (in each case as determined by the applicable
federal regulator of the respective bank). If at any time the issuing bank does
not satisfy such criteria, Tenant shall immediately deliver to Landlord a
replacement Letter of Credit issued by a bank that satisfies such criteria.

 

The Letter of Credit shall state that an authorized officer or other
representative of Landlord may make demand on Landlord’s behalf for the Stated
Amount of the Letter of Credit, or any portion thereof, and that the issuing
bank must immediately honor such demand, without qualification or satisfaction
of any conditions, except the proper identification of the party making such
demand (the foregoing requirement will be satisfied with language to the
following effect in the Letter of Credit: “Beneficiary is entitled to draw upon
the Letter of Credit in accordance with that certain Second Amendment to Lease
dated November 5, 2003, between Beneficiary and Applicant”). Landlord agrees
that Landlord shall make only one (1) demand for the Stated Amount and except as
otherwise set forth in clauses (A), (B) (C), or (D) of this grammatical
paragraph below, such demand will not be made by Landlord prior to April 1,
2004. In addition, the Letter of Credit shall indicate that it is transferable
in its entirety by Landlord as beneficiary and that upon receiving written
notice of transfer, and upon presentation to the issuing bank of the original
Letter of Credit, the issuer or confirming bank will reissue the Letter of
Credit naming such transferee as the beneficiary. Tenant shall be responsible
for the payment to the issuing bank of any transfer costs imposed by the issuing
bank in connection with any such transfer. If (A) the term of the Letter of
Credit held by Landlord will expire prior to May 31, 2004 and the Letter of
Credit is not extended, or a new Letter of Credit for an extended period of time
is not substituted, at least thirty (30) days prior to the expiration of the
Letter of Credit, or (B) Tenant commits a default beyond any applicable notice
and cure period, with respect to any provision of the Lease (as amended by this
Second Amendment), or (C) Tenant files a voluntary petition under Title 11 of
the United States Code (i.e., the Bankruptcy Code), or otherwise becomes a
debtor in any case or proceeding under the Bankruptcy Code, as now existing or
hereinafter amended, or any similar law or statute, or (D) Tenant does not
deliver a substitute Letter of Credit as required above in the event the issuing
bank fails to satisfy the financial criteria set forth above, Landlord may (but
shall not be required to) draw upon all or any portion of the Stated Amount of
the Letter of Credit, and the proceeds received from such draw shall constitute
Landlord’s property (and not Tenant’s property or the property of the bankruptcy
estate of Tenant) and Landlord may then use, apply or retain all or any part of
the proceeds for the second installment of the Reduction Fee payable to Landlord
pursuant to this Section 9.

 

3



--------------------------------------------------------------------------------

The use, application or retention of the Letter of Credit, the proceeds or any
portion thereof, shall not prevent Landlord from exercising any other rights or
remedies provided under the Lease (as modified by this Second Amendment), it
being intended that Landlord shall not be required to proceed against the Letter
of Credit, and such use, application or retention of the Letter of Credit shall
not operate as a limitation on any recovery to which Landlord may otherwise be
entitled. No trust relationship is created herein between Landlord and Tenant
with respect to the Letter of Credit.

 

Landlord and Tenant acknowledge and agree that in no event or circumstance shall
the Letter of Credit, any renewal thereof or substitute therefor or the proceeds
thereof be (i) deemed to be or treated as a “security deposit” within the
meaning of California Civil Code Section 1950.7, (ii) subject to the terms of
such Section 1950.7, or (iii) intended to serve as a “security deposit” within
the meaning of such Section 1950.7. The parties hereto (A) recite that the
Letter of Credit is not intended to serve as a security deposit and such Section
1950.7 and any and all other laws, rules and regulations applicable to security
deposits in the commercial context (“Security Deposit Laws”) shall have no
applicability or relevancy thereto and (B) waive any and all rights, duties and
obligations either party may now or, in the future, will have relating to or
arising from the Security Deposit Laws.

 

Notwithstanding anything contained in this Section 9 to the contrary, if Tenant
fails to deliver the first installment of the Reduction Fee and/or the Letter of
Credit to Landlord at the times and in the manner set forth for each above, then
Landlord shall have the option to either (i) deem this Second Amendment null and
void, in which case the Lease shall continue in full force and effect for the
remainder of the Lease Term, or (ii) deem this Second Amendment effective and
pursue any remedies Landlord may have against Tenant at law or in equity for
failure to pay such Reduction Fee.

 

10.            Brokers.  Each party represents and warrants to the other that no
broker, agent or finder negotiated or was instrumental in negotiating or
consummating this Second Amendment. Each party further agrees to defend,
indemnify and hold harmless the other party from and against any claim for
commission or finder’s fee by any person or entity who claims or alleges that
they were retained or engaged by the first party or at the request of such party
in connection with this Second Amendment.

 

11.            Defaults.  Tenant hereby represents and warrants to Landlord
that, as of the date of this Second Amendment, Tenant is in full compliance with
all terms, covenants and conditions of the Lease and that there are no breaches
or defaults under the Lease by Landlord or Tenant, and that Tenant knows of no
events or circumstances which, given the passage of time, would constitute a
default under the Lease by either Landlord or Tenant.

 

12.            No Further Modification.  Except as set forth in this Second
Amendment, all of the terms and provisions of the Lease shall apply during the
Extended Term and shall remain unmodified and in full force and effect.
Effective as of the date hereof, all references to the “Lease” shall refer to
the Lease as amended by this Second Amendment.

 

[SIGNATURES ATTACHED NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this second Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”

     

ARDEN REALTY LIMITED PARTNERSHIP,

a Maryland limited partnership

            By:  

ARDEN REALTY, INC.,

a Maryland corporation

Its: Sole General Partner

                By:  

/S/ ROBERT C. PEDDICORD

--------------------------------------------------------------------------------

                    Its:  

Senior Vice President

Leasing and Operations

“TENANT”

         

NEWPORT CORPORATION,

a Nevada corporation

            By:  

/S/ WILLIAM R. ABBOTT

--------------------------------------------------------------------------------

               

Print Name: William R. Abbott

Title: Vice President of Finance and Treasurer

                By:  

/S/ DANIEL DELLA FLORA

--------------------------------------------------------------------------------

               

Print Name: Daniel Della Flora

Title: Vice President & Corporate Controller

 

5



--------------------------------------------------------------------------------

EXHIBIT “A”

 

OUTLINE OF REDUCTION SPACE

 

[PLAN]

 

6



--------------------------------------------------------------------------------

EXHIBIT B

 

LETTER OF CREDIT

 

Arden Realty Limited Partnership

11601 Wilshire Boulevard, Fourth Floor

Los Angeles, California 90025

Attention: Legal Department

 

Ladies and Gentlemen:

 

We hereby establish in your favor, for the account of Newport Corporation, a
Nevada corporation (“Applicant”), our Irrevocable Letter of Credit and authorize
you to draw on us at sight the aggregate amount of Three Hundred Sixty-Seven
Thousand Five Hundred and No/100 Dollars ($367,500.00) (“Stated Amount”).

 

Funds under this Letter of Credit are available to Arden Realty Limited
Partnership Limited Partnership, a Maryland limited partnership (the
“Beneficiary”) as follows:

 

Any and all of the sums hereunder may be drawn down at any time and from time to
time from and after the date hereof by Beneficiary when accompanied by this
Letter of Credit and a written certification signed by an authorized signatory
of Beneficiary certifying that such sums are due and owing to Beneficiary
pursuant to that certain Second Amendment dated November 5, 2003 (“Second
Amendment”) by and between Beneficiary, as Landlord, and Applicant, as Tenant,
together with a notarized certification by any such individual representing that
such individual is authorized by Beneficiary to take such action on behalf of
Beneficiary. The sums drawn by Beneficiary under this Letter of Credit shall be
payable upon demand without necessity of notice to the Applicant. Partial
drawings shall be permitted.

 

This Letter of Credit is transferable in its entirety. Should a transfer be
desired, such transfer will be subject to the return to us of this Letter of
Credit, together with written instructions.

 

The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank. We hereby agree that this Letter of Credit shall be duly
honored upon presentation and delivery of the certification specified above.

 

This Letter of Credit shall expire on May 31, 2004.

 

Should the term of this Letter of Credit expire at any time prior to the
foregoing expiration date, this Letter of Credit shall be automatically renewed,
at least thirty (30) days prior to any such date of expiration, for successive
one (1) year periods, or for lesser periods as required to ensure that this
Letter of Credit remains in full force and effect until the foregoing expiration
date, unless, at least thirty (30) days prior to any such date of expiration,
the undersigned shall give written notice to Beneficiary, by certified mail,
return receipt requested and at the address set forth above or at such other
address as may be given to the undersigned by Beneficiary, that this Letter of
Credit will not be renewed.

 

This Letter of Credit is governed by the International Standby Practices 1998,
International Chamber of Commerce Publication No. 590.

 

Very truly yours,

(Name of Issuing Bank)

By:

 

--------------------------------------------------------------------------------